NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4243-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EMMANUEL PIERREVIL,

     Defendant-Appellant,
________________________

                   Submitted September 13, 2022 – Decided September 20, 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 09-01-0262.

                   Emmanuel Pierrevil, appellant pro se.

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Caitlinn Raimo,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Emmanuel Pierrevil appeals pro se from a January 14, 2020

order denying his motion for a new trial based on newly discovered evidence.

As he did before the motion judge, defendant contends he was denied a fair trial

because a deliberating juror failed to provide truthful answers during jury

selection. Defendant maintains had the juror advised the court her domestic

partner was the victim of a violent crime, his trial attorney would have sought

the juror's removal for cause or exercised a peremptory challenge. Because

defendant fails to meet the standards for granting a new trial, we affirm.

                                        I.

      In 2011, a jury convicted defendant and his co-defendant, Jameel Robbins,

of multiple counts charged in an Essex County indictment, including second-

degree carjacking, second-degree eluding, second-degree aggravated assault,

and weapons offenses. Defendant was sentenced to an aggregate forty-year

prison sentence, with a twenty-seven-year period of parole ineligibility. Both

defendants appealed; we issued a consolidated opinion affirming their

convictions and sentences. State v. Rollins, No. A-2468-11 (App. Div. Aug. 19,

2014). The Supreme Court denied certification. 220 N.J. 573 (2015). We

incorporate by reference the details of the carjacking, which were set forth at

length in our prior opinion. Rollins, No. A-2468-11 (slip op. at 7-9).


                                                                             A-4243-19
                                        2
      Defendants thereafter separately filed timely petitions for post-conviction

relief (PCR), alleging ineffective assistance of their trial attorneys. The trial

court denied PCR, defendants appealed, and we issued a consolidated opinion

affirming the court's orders. State v. Pierrevil, No. 3198-15 (App. Div. Feb. 22,

2018). The Supreme Court denied certification. 236 N.J. 33 (2018).

      Defendant then retained a private investigator, who interviewed the juror's

longtime domestic partner, Na-il Johnson. The details leading to Johnson's

interview are not contained in the record. We glean from the five-page transcript

of the December 28, 2018 recorded interview that Johnson somehow knew

Rollins. However, Johnson was not aware of defendants' trial until he read a

newspaper article following their convictions.     At that point, the juror told

Johnson she had "presided over [defendants'] case," but did not disclose any

details. Johnson said while the trial was ongoing, the juror acknowledged "she

was on jury duty," but she "follow[ed] the rules" and "didn't particularly say

what was going on in [her] jury duty."

      In essence, Johnson told the investigator he had been the victim of a

shooting and stabbing incident prior to defendants' trial; he was living in East

Orange with the juror at the time of the attack; and the juror was aware of the

incident. The investigator clearly conveyed the purpose of the interview was to


                                                                           A-4243-19
                                         3
determine whether the juror's failure to disclose Johnson had been a victim of a

violent crime "might [have] affect[ed] her judgment." Johnson replied, "I don't

know what her thinking was actually at that time."

      In April 2019, defendant moved for a new trial, contending the juror failed

to disclose during voir dire that her domestic partner had been the victim of a

crime. Defendant annexed to his brief the transcript of Johnson's unsworn

statement to the private investigator. Defendant neither filed a sworn statement

in support of his claims nor the transcript of jury selection.1

      On October 2, 2019, the same judge who tried the case and denied PCR,

issued a letter opinion denying defendant's motion.         The judge concluded



1
   Claiming he "misplaced the relevant jury selection transcripts," defendant
instead cited the questions contained in Administrative Directive #21-06:
Approved Jury Selection Standards, Including Model Voir Dire Questions,
which provided: "Have you or any family member or close friend ever been the
victim of a crime, whether it was reported to law enforcement or not? If yes,
was anyone arrested? How long ago was it? Where did it occur? Were you
satisfied with the outcome?" (Question 19). Admin Off. of the Cts.,
Administrative Directive #21-06, Approved Jury Selection Standards, Including
Model Voir Dire Questions 13 (December 11, 2006) (AOC Directive #21-06).
At the time of defendant's trial however, Question 19 had been revised to
eliminate all but the first question. See Admin. Off. of the Cts., Administrative
Directive #04-07, Model Voir Dire Questions Promulgated by Directive #21-06
– Revised Procedures and Questions 4 (May 16, 2007) (AOC Directive #04-07).
The motion judge apparently accepted defendant's representation that the juror
failed to disclose Johnson had been the victim of a crime, and the State does not
contend otherwise on appeal.
                                                                           A-4243-19
                                         4
defendant failed to satisfy the three-prong test for granting a new trial based on

newly discovered evidence set forth by our Supreme Court in State v. Carter, 85

N.J. 300, 314 (1981).

      The following month, defendant filed another motion for a new trial based

on the same evidence, citing State v. Cooper, 151 N.J. 326 (1997), and State v.

Thompson, 142 N.J. Super. 274, 280 (App. Div. 1976). On January 14, 2020,

the judge issued a second letter opinion, again denying defendant's motion under

Carter; distinguishing the facts of the present matter from Thompson; and

finding, similar to the defendant in Cooper, defendant in the present case failed

to demonstrate "he would have exercised a preemptory strike at the time of trial"

or that the juror's "answer was a material misrepresentation." This appeal

followed.

      On appeal, defendant raises the following point in his merits brief:

                             LEGAL ARGUMENT

            DEFENDANT URGES THIS COURT TO REVERSE
            AND REMAND THE LOWER COURT'S DECISIONS
            DENYING TWO RESPECTIVE [PRO SE] MOTIONS
            FOR A NEW TRIAL BASED ON NEWLY
            DISCOVERED    EVIDENCE,      PARTICULARLY
            WHEN THE CITED AUTHORITIES FULLY
            SUPPORTED DEFENDANT'S CONTENTION THAT
            A   PROSPECTIVE   JUROR'S      UNTRUTHFUL
            RESPONSES TO VOIR DIRE QUESTIONS
            EFFECTIVELY DEPRIVED . . . DEFENDANT FROM

                                                                             A-4243-19
                                        5
            SEEKING THE JUROR'S DISMISSAL FOR CAUSE;
            OR, IN THE ALTERNATIVE, FROM UTILIZING A
            PEREMPTORY CHALLENGE.

Defendant asserts an additional argument in his reply brief:

            IN LIGHT OF THE PROCEDURAL POSTURE OF
            THIS CASE[,] DEFENDANT URGES THIS MATTER
            BE REMANDED TO THE LAW DIVISION FOR
            ASSIGNMENT OF COUNSEL SO THAT A MORE
            COMPLETE RECORD CAN BE ESTABLISHED.

We reject these contentions and affirm.

                                        II.

      "A motion for a new trial based on the ground of newly[]discovered

evidence may be made at any time." R. 3:20-2. In Carter, our Supreme Court

adopted a three-prong test for granting a new trial based on newly discovered

evidence. Under that test

            to qualify as newly discovered evidence entitling a
            party to a new trial, the new evidence must be: (1)
            material to the issue and not merely cumulative or
            impeaching or contradictory; (2) discovered since the
            trial and not discoverable by reasonable diligence
            beforehand; and (3) of the sort that would probably
            change the jury's verdict if a new trial were granted.

            [Carter, 85 N.J. at 314].

See also State v. Szemple, 247 N.J. 82, 99 (2021).




                                                                       A-4243-19
                                        6
      "[A]ll three prongs of th[e] test must be satisfied before a defendant will

gain the relief of a new trial." State v. Ways, 180 N.J. 171, 187 (2004); see also

Carter, 85 N.J. at 314. The defendant bears the burden of establishing each

prong. See State v. Fortin, 464 N.J. Super. 193, 216 (App. Div. 2020), certif.

denied, 246 N.J. 50 (2021); see also State v. Smith, 29 N.J. 561, 573 (1959).

      Under prong one, a defendant must show the evidence "ha[s] some bearing

on the claims being advanced" and includes "evidence that supports a defense,

such as alibi, third-party guilt, or a general denial of guilt." Ways, 180 N.J. at

188. To satisfy prong two, "the new evidence must have been discovered after

completion of trial and must not have been discoverable earlier through the

exercise of reasonable diligence." Id. at 192. Ordinarily, a defendant must "act

with reasonable dispatch in searching for evidence before the start of the trial."

Ibid. The court must then evaluate "the probable impact such evidence would

have on a jury verdict." Id. at 189. Thus, the inquiry under prong three is

"whether the evidence is 'of the sort that would probably change the jury's

verdict if a new trial were granted.'" Ibid. (quoting Carter, 85 N.J. at 314); see

also State v. Haines, 20 N.J. 438, 445 (1956).

      Motions for a new trial based on newly discovered evidence "should be

granted with caution by a trial court since [they] disrupt[] the judicial process."


                                                                             A-4243-19
                                        7
State v. Conway, 193 N.J. Super. 133, 171 (App. Div. 1984). "We review a

motion for a new trial decision for an abuse of discretion." Fortin, 464 N.J.

Super. at 216.

      As a general rule, "[w]hen a juror incorrectly omits information during

voir dire, the omission is presumed to have been prejudicial if it had the potential

to be prejudicial." Cooper, 151 N.J. at 349. In Cooper, however, the Court

explained "that rule is not as all-encompassing as it appears at first glance."

Ibid. Rather, the party must demonstrate "had he or she known of the omitted

information, he or she would have exercised a peremptory challenge to exclude

the juror." Ibid. The Court reasoned: "Absent an affirmative showing that a

litigant would have exercised a peremptory challenge to exclude a juror, the voir

dire omission is harmless." Id. at 350.

      In the present matter, the motion judge found defendant failed to establish

the first and third Carter prongs. We agree.

      As the judge correctly concluded, under the first prong, defendant failed

to demonstrate the juror's omission was "sufficiently material under the Carter

standard." Nor did defendant present any evidence supporting his general denial

of guilt under Ways. As to prong three, the judge found defendant failed to "put




                                                                              A-4243-19
                                          8
forth evidence to show that without [the juror]'s subjective answer, the jury

verdict would have been different."

      For example, defendant did not show that because Johnson had been the

victim of a violent crime, the juror was unable to judge defendant's charges

based on the evidence adduced at trial. As noted, defendant did not produce the

jury selection transcript, relying instead on the AOC Directive for jury selection

voir dire. However, at least two other standard voir dire questions addressed

whether the prospective jurors could be fair and impartial. See AOC Directive

#04-07, Question 14 ("Based on what I have told you, is there anything about

this case or the nature of the claim itself, that would interfere with your ability

to be fair and impartial and to apply the law as instructed by the court?");

Question 26 ("Is there anything about this case, based on what I've told you, that

would interfere with your ability to be fair and impartial?").

      Nor does the record contain a sworn statement from the juror as to the

impact of the crime against Johnson on her ability to judge defendant's charges.

The only evidence in the record alluding to the juror's ability to judge the case

fairly is Johnson's statement to the investigator that she "follow[ed] the rules."

Further, defendant has not affirmatively demonstrated his trial attorney would




                                                                             A-4243-19
                                        9
have exercised a peremptory challenge to exclude the juror. Absent from the

record is any sworn statement supporting his claim. See Cooper, 151 N.J at 351.

      Moreover, defendant was "arrested as he tried to escape on foot" after the

car stolen by defendants at gunpoint crashed. Rollins, No. A-2468-11 (slip op.

at 8). Witnesses at the scene then saw defendant "toss a gun on top of a nearby

building." Ibid. On these facts, defendant has not shown the newly discovered

evidence had "the probable effect of raising a reasonable doubt as to [his] guilt."

Ways, 180 N.J. at 189.

      Further, the cases cited by defendant are factually distinguishable from

the present matter. As the motion judge observed in Thompson, we reversed the

defendant's convictions where a juror failed to reveal he had served as a guard

in a correctional institution approximately twenty-five years earlier and at the

time of trial was serving on a municipal juvenile hearing board. 142 N.J. Super.

at 278.   In State v. Williams, 190 N.J. Super. 111, 114 (App. Div. 1983), we

reversed the defendant's convictions where the juror failed to disclose her prior

criminal record. Unlike the jurors in Thompson and Williams, the juror in the

present case was not involved with the criminal justice system. Her failure to

inform the court that Johnson was a crime victim, without an affirmative




                                                                             A-4243-19
                                       10
showing that defendant would have sought her removal for cause or exercised a

peremptory challenge, did not warrant a new trial.

      Lastly, an issue that is not addressed in a party's initial merits brief is

deemed to be waived. See State v. Amboy Nat. Bank, 447 N.J. Super. 142, 148,

n.1 (App. Div. 2016). It is improper for a party to raise an issue for the first

time in a reply brief or enlarge the main argument. See State v. Smith, 55 N.J.

476, 488 (1970). By failing to address the appointment of counsel in his initial

brief, defendant's point on reply is not properly before us.

      Affirmed.




                                                                           A-4243-19
                                       11